Title: To Thomas Jefferson from Thiebaut de Berneaud, 17 December 1821
From: Berneaud, Thiebaut de
To: Jefferson, Thomas


                            Monsieur et illustre citoyen,
                            
                                Paris, le
                                17 decémber 1821.
                        La Société Linnéenne de Paris desirant associer a ses travaux tous les hommes qui par leurs talents et leurs écrits ont ouvert de nouvelles routes aux sciences naturelles, me charge de vous annoncer qu’elle vient d’inscrire votre nom parmi ceux de ses correspondans.  je m’acquitte avec plaisir et empressement de cette agréable mission.Nous nous flattons tous, Monsieur, et moi plus particulièrement encore que vous ne rejetterez point le tribut d’estime et de vénération que chacun de nous se plait à vous payer dans cette circonstance et que vous voudrez nous aider de vos lumières pour atteindre promptement et véritablement le but que nous nous proposons.  ce but intéresse tous les amis de l’humanité puisque nous voulons débarasser la science des épines dont quelques esprits faux ou trop minutieux se plaisent à l’envelopper.Disciples du grand Linné, nous voulons honorer la mémoire des hommes utiles et, comme eux consacrer notre tems et nos connaissances à bien étudier les productions de la nature, et à orner le plus souvent possible, les volumes que nous publions chaque année 
										de vos pensées, de vos recherches ; c’est en secondant nos efforts que vous nous amènerez à rendre un hommage éclatant au génie qui dicte des lois aux sciences naturelles, et aidé par Tournefort, débrouilla le Chaos ou les retenaient la pédanterie et l’ignorance.J’aurai l’honneur de vous adresser votre diplôme dès que vous aurez eu la bonté de m’envoyer vos noms, prénoms, qualités, lieu et date de naissance, et de m’indiquer les moyens de vous l’expédier sans frais.  A cette note ayez la bonté de joindre la liste de vos différens ouvrages.Je m’estime heureux, Monsieur, de l’occasion qui m’est donnée pour vous offrir l’hommage de mes sentimens et la nouvelle assurance de mon respect, de mon admiration et de mon parfait dévouement.Thiebaut de Berneaud Editors’ Translation
                            Sir and illustrious citizen,
                            
                                Paris,
                                17 December 1821
                        The Linnaeus Society of Paris wishing to associate to its works all men who, through their talents and their writings have opened new avenues to the natural sciences, entrusts me with announcing to you that it has just entered your name among the ones of its collaborators.  I carry out this pleasant mission with eagerness and pleasure.We flatter ourselves, Sir, and I especially flatter myself that you will not reject the tribute of esteem and veneration each one of us is pleased to pay you in this circumstance, and that you will be willing to help us with your lights to reach promptly and really the goal we set for ourselves.  this goal interests all the friends of humanity, since we want science to be rid of the thorns in which some false or overly meticulous minds enjoy wrapping it.As disciples of the great Linnaeus, we want to honor the memory of useful men and, like them, devote our time and our knowledge in studying thoroughly the productions of nature, and to embellish as often as possible, the volumes we publish each year, with your thoughts, your research; it is by supporting our efforts that you will help
us to pay a brilliant tribute to the genius that dictates laws to the natural sciences, and that, helped by Tournefort, untangled the Chaos in which pedantry and ignorance had kept it.I will have the honor of sending you your diploma as soon as you will have been kind enough to send me your names, first names, qualities, place and date of birth, and to indicate to me the way of sending it to you free of charge.  To this note, be kind enough to add the list of your various publications.I am happy, Sir, for the opportunity given to me to send you my respects, and the renewed assurance of my admiration and my perfect devotion.Thiebaut de Berneaud